In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Westchester County (Donovan, J.), entered June 7, 1996, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff has submitted sufficient medical evidence to raise an issue of fact as to whether he sustained a serious injury within the meaning of Insurance Law § 5102 (d) (cf., Licari v Elliott, 57 NY2d 230). Bracken, J. P., O’Brien, Santucci, Friedmann and Gold-stein, JJ., concur.